BUTZNER, Senior Circuit Judge,
dissenting.
The principal issues the appellants raise address errors of law to which the clearly erroneous rule does not apply. Pullman Standard v. Swint, 456 U.S. 273, 287, 102 S.Ct. 1781, 1789, 72 L.Ed.2d 66 (1982). Because these assignments of error are meritorious, I would vacate the judgment of the district court and remand the case for consideration of the evidence in accordance with correct legal standards.
The appellants complain that the district judge denied them a fair trial because of his expressed antipathy to the conversion of an at-large electoral system to a ward system in which some wards would have a predominately black population. In support of their complaint, the appellants emphasize the following comments of the district court during the proceedings:
Well, aren’t you when you’re asking for a ward system which will guarantee more blacks on [council], that is a quota system, isn’t it?
That’s the problem I have philosophically and I may be premature in raising it.
Well, the real question is whether segregated voting ought to be the rule of the day or integrated voting.
If you had a 100 percent black ward, there won’t be any white candidates there for blacks to vote for, would there?
See, what concerns me is you are espousing segregated voting, and that really concerns me as a matter of principle.
We’re trying to integrate housing, we’re trying to integrate schools, we’re trying to integrate jobs, we’re trying to integrate society so it will work together, and your position is, as a very basic thing, which goes to how we live and how we get along together, and that is the right of franchise, you want to segregate. And that does concern me.
So your design, I take it, then is to see that the blacks get a certain quota of people on city council?
When you segregate them aren’t you creating more problems than you’re doing good? *577They have voted for successful candidates, both black and white, and isn’t that better in an integrated society than putting somebody in a color stockade and say this is the way you’re going to do?
How is the establishment of a ward system going to correct [racial appeals]? How are you going to bring about a millenium of peace on earth and good will toward men by segregating the white vote and the black vote by establishing a ward system?
The court’s characterization of the relief the appellants are seeking pervaded its perception of the entire proceedings. Thus, in the introduction to its opinion, the court wrote in discussing the “Applicable Law”:
Two competing legal principles are applicable in this case. The first is that political systems or practices which deny minority voters access to the political system have been repeatedly struck down by the courts.... The second is that courts have consistently rejected the view that any group has a constitutional right to proportional political representation____ These competing legal principles are directly involved in this case, (citations omitted)
The appellees respond that the district court was not biased and it did not deny the appellants a fair trial. On the contrary, they say, the concerns raised by the court
were solely in the context of (1) whether a ward system in Norfolk would, in order to establish appellants’ goals, require a quota system contrary to the express provisions of the Voting Rights Act and (2) whether wards in Norfolk would, as a practical matter, end cross-over racial voting patterns and coalition politics which presumably otherwise are to be encouraged.
I do not subscribe to the appellants’ complaint of bias. The court’s error was not due to prejudice. The error was the court’s incorrect interpretation of the proviso found in section 2 of the Voting Rights Act, which states: “Provided, that nothing in this section establishes a right to have members of a protected class elected in numbers equal to their proportion in the population.” 42 U.S.C. § 1973. Both the appellees and the district court incorrectly have equated “proportional political representation” with the institution of a ward system in which some wards will have a majority of black voters.
Given the court’s misperception of the proviso, judgment against the appellants was foreordained. It is wrong to remedy an illegal at-large system by substituting a proportional representation system; but it is not wrong to substitute a fairly drawn ward system even though some wards will have a majority of black voters. On more than one occasion the Supreme Court has approved conversion of a discriminatory at-large system to a ward system. The ward system must be fairly drawn, but if this condition is met, it is no impediment that some wards have predominately black residents and others have predominately white residents. For example, in City of Richmond v. United States, 422 U.S. 358, 372, 95 S.Ct. 2296, 2304, 45 L.Ed.2d 245 (1975), the Court approved the replacement of an at-large electoral system for the city council with a ward system of four wards with a 64% black majority, four wards with a heavily white electorate, and one ward with a 40.9% black population. More recently, approving the conversion of an at-large system to a ward system in Rogers v. Lodge, 458 U.S. 613, 616, 102 S.Ct. 3272, 3275, 73 L.Ed.2d 1012 (1982), the Court observed that a minority may be unable to elect representatives in an at-large system, but it may be able to elect several representatives if single-member districts are established.
The appellants do not seek proportional representation. Instead, they seek conversion of an at-large system to a ward system. Nevertheless, in its discussion of “Applicable Law,” the court confused an impermissible “proportional political representation plan” with a permissible ward plan. The court’s perception that the relief the appellants sought competed with the rights secured by section 2 of the Voting *578Rights Act was a mistake of law that infected this entire proceeding. Indeed, the concerns the district court expressed during the trial about the remedy the appellants seek were similar to the views rejected by the Congress when it enacted the 1982 amendments to the Voting Rights Act. See Gingles v. Edmisten, 590 F.Supp. 345, 356-57 (E.D.N.C.1984) (three-judge court), prob. juris, noted, Thornburg v. Gingles, — U.S. -, 105 S.Ct. 2137, 85 L.Ed.2d 495 (1985).
. Although the appellants contend that some of the district court’s findings are clearly erroneous when tested by the precepts of United States v. United States Gypsum. Co., 333 U.S. 364, 395, 68 S.Ct. 525, 542, 92 L.Ed. 746 (1948), the primary thesis of their appeal is the commission of errors of law. They assert that the district court erred in applying the criteria prescribed by S.Rep. No. 417, 97th Cong., 2d Sess. 28-29, reprinted in 1982 U.S.Code Cong. & Ad.News 177, 206-207 (hereinafter cited as Senate Report). These criteria were derived from case law and should be interpreted in the light of that law.
One of the most important factors Congress directed courts to consider is the extent to which voting is racially polarized. The district court adopted a definition of polarization that required the appellants to prove “white backlash” and that “whites attempt to limit the field of candidates.” In support of this definition, it cited a single case, United States v. Dallas County Commission, 548 F.Supp. 875, 904-05 (S.D.Ala.1982). This case, however, has been reversed by a decision that recognized the existence of racial polarization without requiring proof of either additional element. See United States v. Dallas County Commission, 739 F.2d 1529, 1535-36 (11th Cir. 1984).
The definition of polarization the district court applied is contrary to precedent. The Supreme Court has recognized that racially polarized voting exists when there is “bloc voting along racial lines.” Rogers v. Lodge, 458 U.S. 613, 623, 102 S.Ct. 3272, 3278, 73 L.Ed.2d 1012 (1982). See United Jewish Organizations v. Carey, 430 U.S. 144, 166, 97 S.Ct. 996, 1010, 51 L.Ed.2d 229 (1977) (voting following racial lines). See also NAACP v. Gadsden County School Board, 691 F.2d 978, 982 (11th Cir.1982); City of Rome v. United States, 472 F.Supp. 221, 226 (D.D.C.1979) (three-judge court), aff'd, 446 U.S. 156, 100 S.Ct. 1548, 64 L.Ed.2d 119 (1980).
The additional elements the district court engrafted on the accepted definition of racially polarized voting require proof of intention to abridge the minority’s voting rights. This is evident from the Court’s insistence that minority complainants prove that “whites attempt to limit the field of candidates.” But in enacting the 1982 amendments to the Voting Rights Act, Congress eliminated the necessity of proving a discriminatory purpose to establish a violation of the Act. See Senate Report at 27, 1982 U.S.Code Cong. & Ad.News 205. The district court’s interpretation is contrary to the cardinal principle of the 1982 amendment.
Another factor deemed important by the Senate Judiciary Committee is a slating process to which the minority has been denied access. To determine whether this factor exists, the district court adopted, without the citation of precedent, a restrictive definition of a “slate.” The court required the appellants to prove a “permanent or semipermanent organization” which solicits candidates to run for office and puts them up “for as many seats as are open.” The legislative history offers no support for this definition. It is contrary to the accepted meaning of “slate,” which Webster’s Third International Dictionary defines as simply “the group of persons proposed for appointment, nomination, or election.” Significantly, courts that have discussed slates or a slating process have not imposed the burdensome requirements initiated by the district court. See White v. Regester, 412 U.S. 755, 766-67, 93 S.Ct. 2332, 2339-40, 37 L.Ed.2d 314 (1973); McIntosh County NAACP v. Darien, 605 F.2d 753, 758 (5th Cir.1979).
*579The responsiveness of elected officials to the particularized needs of the members of the minority group is another factor mentioned in the Senate Report. In its inquiry about this subject, the district court required the appellants to prove that the relocation of approximately 1800 black families whose neighborhood was redeveloped for middle-income families was racially motivated. This was an error of law. It bears repeating that minority citizens are not required to prove a discriminatory purpose to establish their rights under section 2 of the Voting Rights Act. Faulty interpretation of the Act is not avoided by requiring proof of “racial motivation,” for this term is simply a semantic disguise for “discriminatory purpose.”
Contrary to Supreme Court precedent, the district court held that staggered terms and the lack of residency requirements do not enhance the opportunity for discrimination against minorities. See City of Rome v. United States, 446 U.S. 156, 185, 100 S.Ct. 1548, 1565, 64 L.Ed.2d 119 (1980) (staggered terms); Rogers v. Lodge, 458 U.S. 613, 627, 102 S.Ct. 3272, 3280, 73 L.Ed.2d 1012 (1982) (lack of residency requirements). See also Jones v. Lubbock, 727 F.2d 364, 383 (1984) (staggered terms are evidence of violation of Section 2 of the Voting Rights Act). Additionally, staggered terms of office are cited as examples of objective factors of discrimination in both House and Senate reports. H.R.Rep. No. 227, 97th Cong., 1st Sess. 18 (1981); Senate Report at 143-44, 1982 U.S.Code Cong. & Ad.News 315-16.
It is not the function of this dissent to reassess the evidence in light of the correct principles of law. This can be undertaken by the district court on remand. It is enough to note that the district court’s judgment is fatally flawed by its erroneous interpretation of statutory and case law and that application of proper legal standards to the evidence could alter the outcome of this litigation.
Nevertheless, a fact the district court omitted in its opinion deserves comment. The keystone of the appellees’ defense was the election of a second black councilman in 1984 after this action was commenced. The appellants challenge the significance of this event. They point out that despite a long history of discrimination by city officials, the mayor for the first time supported a second black candidate for council. The appellants emphasize that the mayor publicly stated how the election of the candidate would affect this litigation in which the mayor was a defendant.
Testifying under cross-examination, the mayor admitted that he was quoted correctly in a newspaper article before the election:
[Plaintiffs’ attorney]: Now, the next to the last paragraph of that article, “The election of a second black Council member could influence the outcome of an NAACP suit seeking a ward system in Norfolk. The suit contends current at-large elections have prevented blacks from getting fair representation on Council and seeks to establish a ward system. The case is scheduled to be [heard] May 17 in the U.S. District Court. And then you’re quoted here, Mayor, “ ‘After the election, the issue of black representation may become a moot point,’ Thomas said.”
Do you agree with that?
[Mayor]: Yeah, I said that. That’s merely an observation. That has nothing to do with my motivation for supporting a black for City Council.
Regardless of his intentions about supporting a black candidate for an unprecedented second seat, the mayor seized on the opportunity of that candidacy to let his constituents know that a favorable vote for the black candidate could moot the issue of black representation, a development, of course, which he favored.
The mayor’s published statement was a subtle racial appeal, of the type which the Senate report condemns, for implicitly it appealed to all who opposed the ward system, which was sought by the NAACP, to vote for the mayor’s black candidate. The district court did not discuss this episode. Instead, it brushed aside the challenge to *580the appellees’ defense as “innuendo.” Without mention of the mayor’s public statement about mooting the issue of black representation, the district court found: “There is no evidence that the election of Rev. Foster was orchestrated by white city officials or community leaders in an attempt to moot this action.”
Whatever the mayor did or did not do to “orchestrate” the black candidacy for a second seat, he certainly promoted it for an improper purpose. The mayor’s tactic is not new. It has long been suspect. In a case from which the Senate Judiciary Committee derived the factors it prescribed, Zimmer v. McKeithen, 485 F.2d 1297, 1307 (5th Cir.1973), aff'd sub nom. East Carroll Parish School Board v. Marshall, 424 U.S. 636, 96 S.Ct. 1083, 47 L.Ed.2d 296 (1976), the court said:
[W]e cannot endorse the view that the success of black candidates at the polls necessarily forecloses the possibility of dilution of the black vote____[S]uch success might be attributable to political support motivated by different considerations — namely that election of a black candidate will thwart successful challenges to electoral schemes on dilution grounds.
Because the evidence discloses that the mayor publicly represented that election of the black candidate, whom he supported, might moot the issue that is at the heart of this action, I cannot accept the notion that the district court’s finding was not clearly erroneous.
I respectfully dissent.